Citation Nr: 1125495	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for colon cancer, claimed as due to exposure to herbicide agents, has been received.

2.  Entitlement to service connection for colon cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1959 to October 1978.

A claim for service connection for colon cancer was previously denied by the Board of Veterans' Appeals (Board) in September 2004.  The Veteran did not appeal or seek reconsideration of the decision.

This appeal to the Board arose from a January 2007 rating decision in which the RO, inter alia, declined to reopen the claim for service connection for colon cancer.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

Regarding characterization of the appeal, the Board notes its legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page.  

The Board's decision reopening the claim for service connection for colon cancer is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a September 2004 decision, the Board denied service connection for colon cancer; the Veteran did not appeal or seek reconsideration of the decision.  

3.  Evidence associated with the claims file since the September 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for colon cancer.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied service connection for colon cancer is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As evidence pertinent to the claim for service connection for colon cancer, claimed as due to exposure to herbicide agents, received since the Board's September 2004 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as cancers, which develop to a compensable degree (10 percent for cancer) within a prescribed period after discharge from service (one year for cancer), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Also, under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.   VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

From the time of his original claim for service connection in November 2001, the Veteran has asserted that colon cancer was the result of exposure to Agent Orange herbicides while stationed in South Korea at Camp Casey, near the demilitarized zone (DMZ).  

The Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  Based on the DOD findings, the use of herbicides has only been acknowledged for specific units that served in areas along the DMZ in Korea between April 1968 and July 1969.  See March 2003 Veterans Benefits Administration "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

If it is determined that a veteran who served in Korea from April 1968 to July 1969 was assigned to one of the units identified by the DOD, VA presumes that the veteran was exposed to Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.

As indicated above, the Board denied the Veteran's claim for service connection for colon cancer in September 2004.  

The evidence of record at the time consisted of the following: service treatment and personnel records; private treatment records; the report of an April 1987 VA examination; articles submitted by the Veteran regarding the use of Agent Orange in the DMZ in Korea; a story regarding a man who served in the DMZ in Korea from 1977 to 1978, who was ordered to bury a trailer loaded with 55 gallon drums full of Agent Orange that were leaking, and subsequently developed Agent Orange-related diseases; and the transcript of a March 2004 Board hearing.  During the March 2004 Board hearing, the Veteran's daughter testified that she was certified in oncology, and that the time that a polyp is detectable to the time that it becomes cancerous is about 10 to 15 years.

The basis for the Board's September 2004 denial was that colon cancer, which was first diagnosed in September 1991, was not shown to have been incurred in service or within a year of service, and the evidence did not show that colon cancer was related to service, including any in-service exposure to herbicides, as the Veteran was not shown to have been exposed to herbicides in service.  The Board noted that while the Veteran claimed that he could have developed polyps in service, which developed into his colon cancer 10 to 15 years later, there was no showing of any such polyps in service.  

As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in March 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the September 2004 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2004 includes a letter, dated in February 2006, from a private nurse, D. D., which indicates that colorectal cancer develops from a polyp over the course of many years, that it takes 10 to 15 years for a polyp to develop into malignant or cancerous cells, that the earliest detectable colorectal cancer state is Stage IA, and that the Veteran's colorectal cancer stage at the time of diagnosis and surgery in 1991 was B2.  Such evidence also includes a letter, dated in April 2006, from the Veteran's private physician, Dr. R., which indicates that the Veteran's was diagnosed with colorectal cancer in 1991, that a pre-malignant polyp can take 10 to 15 years to develop into cancer, and that, therefore, it was possible that the Veteran's cancer could have been averted by a screening colonoscopy in 1978, at the time of his retirement from the military. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for colon cancer, claimed as due to exposure to herbicide agents.  

At the time of the September 2004 Board decision, there was evidence that the Veteran had had a diagnosis of colon cancer since September 1991, and the Veteran's daughter testimony that she was certified in oncology, and that it took about 10 to 15 years from the time that a polyp is detectable until the time that it becomes cancerous, was of record.  However, such letters and opinions from the Veteran's treating medical professionals, which indicate that the Veteran had an advanced stage of colon cancer at the time of his diagnosis in September 1991, and that he possibly incurred the polyps that developed into colon cancer during his period of service, were not of record.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the September 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for colon cancer, as it shows that such cancer may be related to in-service development of colon polyps.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for colon cancer, claimed as due to exposure to herbicide agents, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for colon cancer, claimed as due to exposure to herbicide agents, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection, on the merits, is warranted.  

As noted above, the Veteran served on active duty from January 1959 to October 1978, and was first diagnosed with colon cancer in September 1991.  Also, a February 2006 letter from a private nurse, D. D., indicates that colorectal cancer develops from a polyp over the course of 10 to 15 years, that the earliest detectable colorectal cancer state is Stage IA, and that the Veteran's colorectal cancer state at the time of diagnosis and surgery was B2.  Furthermore, an April 2006 letter from the Veteran's private physician, Dr. R., indicates that the Veteran's was diagnosed with colorectal cancer in 1991, that a pre-malignant polyp can take 10 to 15 years to develop into cancer, and that, therefore, it was possible that the Veteran's cancer could have been averted by a screening colonoscopy in 1978, at the time of his retirement from the military.  Such medical evidence suggests that the Veteran may have incurred colon polyps during his period of service, which developed into his colon cancer first diagnosed in September 1991.

However, neither service treatment records nor post-service medical records indicate any findings of colon polyps prior to the Veteran's diagnosis of colon cancer in September 1991.  In this regard, the report of a VA examination, dated in April 1987, performed in connection with claims for service connection for hearing loss and a left knee disability, indicates that, on rectal examination, there were no fissures or hemorrhoids, sphincter tone was firm, and there were no intraluminal masses or hemoccult.  Also, at that time, examination of the prostate was noted to be normal.  Neither rectal nor prostate examination revealed any findings of polyps.  

Moreover, the Board notes the letter, dated in February 2003, from the Veteran's private physician, indicating that it is as probable as not that exposure to Agent Orange during the Veteran's duty in the DMZ in Korea could have caused his colon cancer.  The Board also notes that the Veteran has asserted that colon cancer was the result of exposure to Agent Orange herbicides while stationed in South Korea at Camp Casey, near the DMZ.  However, the record reflects, and the Veteran concedes, that he served in South Korea from November 1976 to November 1977-well after the April 1968 to July 1969 time window-and, therefore, the presumptions for Agent Orange exposure, outlined in 38 C.F.R. § 3.309(e), pertinent to veterans who served in Korea, do not apply in this case.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  Furthermore, the record has not shown that the Veteran has directly been exposed to Agent Orange in service.  

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-to determine whether it is as likely as not that the Veteran incurred colon polyps during his period of service leading to his eventual diagnosis of colon cancer, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all residual disability due to colon cancer.  Then, with respect to such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically related to a polyp, or polyps, that had its onset during the Veteran's service from January 1959 to October 1978.  

In rendering the requested opinion, the physician should specifically consider and discuss the February 2006 opinion letter from D. D., the April 2006 opinion letter from Dr. R., and the rectal and prostate examination findings in the report of the April 1987 VA examination.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


